By the Court.

Lumpkin, J.
delivering the opinion.
By the general law, three digests of taxable propdlty are to be made out by the Receiver, one of which is to be transmitted to the Inferior Court of the county. Cobb, 1045.
By the Act of 1853, (Pamphlet, 298,) the Inferior Court *207Dougherty county is clothed with power to levy and collect an extra tax for county purposes, of such per cent, on the State tax as to the said Court may seem necessary and proper. The Inferior Court, under this act, levied an extra tax, and directed the Receiver to make the assessment. He did so, and they now refuse to pay him; and he applies for a mandamus. We are clear that it ought not to be granted. The Inferior Court had no power to pass the order. The Receiver was not bound to obey it. If he did so, the act was voluntary, and so must be his compensation. The Collector would not be protected in collecting the tax upon the Receiver’s assessment, unless he adopted it as his own. He could not be deprived of his fees for performing this service.
It is hard that the Receiver should go unpaid; but the power of this Court can never be invoked to coerce an inferior judicatory to do an unlawful thing, one, at least, which is without authority of law.
The public have an interest in being protected against the wrongful acts of its officers and agents. When the people elected the Collector, he was entitled to all the emoluments of the office to which he was chosen, and it is not in -the power of the Court to give them to another.
Judgment-affirmed.